DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LITTLE (Publication No.: US 2019/0116692 A1).
Regarding claim(s) 1, 11, 19, LITTLE teaches an input/output (I/O) connector comprising: a body comprising a first surface (e.g. upper surface of reference numeral 10 in Figure 7), a second surface (e.g. lower surface of reference numeral 40 in Figure 7), side surfaces (e.g. side surfaces of reference numeral 10 in Figure 7) extending between the first surface and the second surface, and a cable entrance port (reference numeral 16, 17 in Figure 1) at a rear end of the body extending toward a front end of the body; a printed circuit board (PCB) (reference numeral 601, 602 in Figure 24; e.g. “QSFP-DD” as in paragraph [0002] and throughout) positioned between the first surface and the second surface of the body, the PCB comprising a first set of one or more electrical components mounted on a first side of the PCB; a first heatsink (reference numeral 30 in Figure 1) disposed on the first surface; a first heatpipe (reference numeral 50 in Figure 1) thermally coupled with the first heatsink and the first set of one or more electrical components, positioned between the first surface and the first side of the PCB.
Regarding claim(s) 2, 12, LITTLE teaches the I/O connector of claim 1, wherein the first surface is selected from a top surface and a bottom surface of the body (e.g. upper surface of reference numeral 10 in Figure 7).
Regarding claim(s) 3, 18, LITTLE teaches the I/O connector of claim 1, further comprising: a second heatsink (reference numeral 43 in Figure 8) disposed on the second surface (reference numeral 40 in Figure 8); a second heatpipe (reference numeral 44 in Figure 8) thermally coupled with the second heatsink and a second set of one or more electrical components mounted on a second side of the PCB (reference numeral 601, 602 in Figure 24; e.g. “QSFP-DD” as in paragraph [0002] and throughout), positioned between the second surface and the second side of the PCB.
Regarding claim(s) 4, LITTLE teaches the I/O connector of claim 1, further comprising a receiving element (reference numeral 21 in Figure 7; reference numeral 601, 602 in Figure 24; e.g. “QSFP-DD” as in paragraph [0002] and throughout) positioned within the cable entrance port, the receiving element configured to communicatively couple a cable to the PCB.
Regarding claim(s) 5, LITTLE teaches the I/O connector of claim 1, wherein the I/O connector is an optical transceiver module (reference numeral 601, 602 in Figure 24; e.g. “QSFP-DD” as in paragraph [0002] and throughout).
Regarding claim(s) 6, LITTLE teaches the I/O connector of claim 1, wherein the I/O connector comprises a pluggable portion comprising the front end of the body and an external portion comprising the rear end of the body (reference numeral 601, 602 in Figure 24; e.g. “QSFP-DD” as in paragraph [0002] and throughout).
Regarding claim(s) 7, LITTLE teaches the I/O connector of claim 6, wherein the first heatsink comprises a plurality of conductive fins (reference numeral 31, 33 in Figure 7) disposed on a portion of the first surface belonging to the external portion of the I/O connector.
Regarding claim(s) 8, 13, LITTLE teaches the I/O connector of claim 1, wherein the connector is a Quad Small Form Factor-Double Density (QSFP-DD) transceiver module (reference numeral 601, 602 in Figure 24; e.g. “QSFP-DD” as in paragraph [0002] and throughout).
Regarding claim(s) 9, 14, 17, LITTLE teaches the I/O connector of claim 8, wherein dimensions of a pluggable portion of the connector comply with the QSFP-DD Multi Source Agreement (MSA) specification (reference numeral 601, 602 in Figure 24; e.g. “QSFP-DD” as in paragraph [0002] and throughout).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE.
Regarding claim(s) 10, 20, LITTLE teaches a chassis configured to receive one or more optical transceiver modules of claim 1, the chassis comprising: a front upper baffle (e.g. upper part of reference numeral 14 in Figure 1) that extends beyond the front panel at a front end of the chassis; a front lower baffle (e.g. lower part of reference numeral 14 in Figure 1) that extends beyond the front panel at the front end of the chassis; an array of one or more port openings (reference numeral 16, 17 in Figure 1) in the front panel configured to receive one or more optical transceiver modules of claim 1.  Little differs from the claimed invention in that it fails to specifically teach a front panel comprising perforations that allow air to pass through the front panel; wherein the first heatsink of the one or more optical transceiver modules are positioned beyond the front panel and between the front upper baffle and the front lower baffle; and a set of one or more fan mounts configured to receive a set of one or more fans that, when powered, cause an airflow from between front end of the chassis toward a rear end of the chassis, wherein the front upper baffle and the front lower baffle direct the airflow over the first heatsink of the one or more optical transceiver modules.  However, such chassis are well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize a chassis having this structure in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize a chassis having the configuration claimed.  
Regarding claim(s) 15, 16, LITTLE teaches the optical transceiver module of claim 11, where the width and height of the external portion of the optical transceiver module complies with the standard specification (reference numeral 601, 602 in Figure 24; e.g. “QSFP-DD” as in paragraph [0002] and throughout), but fails to specifically teach that a length of the external portion of the optical transceiver module is longer than specified by the standard specification.  However, such modules are well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize a module where a length of the external portion of the optical transceiver module is longer than specified by the standard specification in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize a module where a length of the external portion of the optical transceiver module is longer than specified by the standard specification.
Response to Arguments
Applicant's arguments filed 07/26/22 have been fully considered but they are not persuasive.  Applicant argues that Little (Publication No.: US 2019/0116692 A1) fails to meet all the limitations of the claimed invention.  However, examiner disagrees.
Initially, Examiner notes that the features upon which applicant relies (i.e., “a first heatpipe...positioned between the first surface and the first side of the PCB.”) are not clearly recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In Examiner’s reading of the claim, it is the “one or more electrical components” and not the heat pipe that are positioned between the first surface and the first side of the PCB.  This interpretation of the claimed language is consistent with Applicant’s other limitations in the same claim regarding the positioning of the “one or more electrical components” as being “mounted on a first side of the PCB” positioned between the first surface of the body and second surface of the body.  Given the above reading of the claim language, there’s no doubt that Little meets the limitations in question considering that Little’s heat pipe (50) is indeed thermally coupled, e.g. via the “downward protrusion” of the heat sink (paragraph [0050]), with the first heat sink (30) and the first set of one or more electrical components which are positioned between the first surface and the first side of the PCB.
In essence, Applicant’s claim language is not clear as to which claim element is the one “positioned between the first surface and the first side of the PCB.”  The fact of the matter is that both elements are “positioned between the first surface and the first side of the PCB” with the heat pipe being described as such in the specification and the electrical components being described as such in the specification and the claim language.  As such and given the broadest reasonable interpretation of the claim language without reading limitations of the specification into the claims, Examiner contends that the claim language simply requires that the electrical components and not necessarily the heat pipe be “positioned between the first surface and the first side of the PCB” as recited in claim 1.  If Applicant intended to require that the heat pipe be the element “positioned between the first surface and the first side of the PCB” rather than the electrical components, Examiner suggests clarifying the claim language to directly refer to the heat pipe as the element “positioned between the first surface and the first side of the PCB” as in, for example, “said heat pipe ‘positioned between the first surface and the first side of the PCB’.” 
Regarding Applicant’s argument that Little fails to teach a transceiver, Examiner notes that Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 11. When reading the preamble in the context of the entire claim, the recitation “transceiver” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Examiner further notes that the features upon which applicant relies (i.e., “neither cage 10 nor upper plug module 601 is a transceiver”) are not clearly recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Although Applicant implies that an optical transceiver is the apparatus claimed in the pre-amble, what is actually recited in the pre-amble is an “optical transceiver module” or essentially an optical transceiver part or parts of an optical transceiver.  Examiner asserts that even if the pre-amble had been given patentable weight, which as noted in the previous paragraph it has not, Little and the rejection based on Little would continue to meet all the limitations of the claimed invention being that Little discloses many parts of an optical transceiver.   
In response to Applicant’s assertion that Examiner improperly asserts Official Notice and the Applicant’s traversal of the rejection that follows, Examiner maintains that all the elements Officially Noted are capable of such instant and unquestionable demonstration as to defy dispute.  Examiner further notes that to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  Applicant has failed to state why the noticed fact is not considered to be common knowledge or well-known in the art, and/or has also failed to demand for the examiner to produce authority and/or evidence for his statement.  Therefore, Applicant’s traversal is inadequate and Examiner maintains the rejection based on Little and the Officially Noted subject matter, and further accepts Applicant’s inadequate traversal as evidence that the common knowledge or well-known in the art statement is taken to be admitted prior art.
For all of the reasons noted above, Examiner maintains the rejection of the claimed invention.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637